Ruvane Fund Management Corporation 4 Benedek Road Princeton, New Jersey 08540 August 25, 2010 Cicely LaMothe Branch Chief Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C.20549 Re: RFMC Tactical Advisors Fund, LP Form 10-K for the year ended 12/31/2009 Filed on 3/31/2010 File No. 000-53529 Dear Ms. LaMothe: Reference is made to the letter dated August 5, 2010 from Peter Schultz regarding RFMC Tactical Advisors Fund, LP.In connection with the letter I hereby acknowledge that: •the company is responsible for the adequacy and accuracy of the disclosure in the filing; •staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and •the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. **** Sincerely, Robert L. Lerner President of Ruvane Fund Management Corporation
